DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 6/24/2022.
Claim(s) 1, 5, 8-9, 13, 16, 18, 23, 28, 31-32, 34, 36, 39, 41 is/are pending in this Office Action.
Claim(s) 2-4, 25-26, is/are canceled.
Claim(s) 1, 13, 23, 36 is/are amended.	
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 6/24/2022 is/are being considered by the examiner. 
Claim Objections
Claim(s) 1, 5, 8-9, 13, 16, 18, 23, 28, 31-32, 34, 36, 39, 41 is/are objected to because of the following informalities:  
Claim 1 recites a “self-driving material transport vehicle” in the preamble, but the body of the claim recites a “self-driving material-transport vehicle” (with a hyphen between “material” and “transport”, which may create ambiguity. 
Claim 23 recites a “self-driving material transport vehicle” in the preamble, but the body of the claim recites a “self-driving material-transport vehicle” (with a hyphen between “material” and “transport”, which may create ambiguity. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 
Applicant’s Amendments have created new rejections under 35 USC 112(b). See below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.















Claim(s) 1, 5, 8-9, 13, 16, 18, 23, 28, 31-32, 34, 36, 39, 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 23, the limitations in each claim, “wherein the vehicle path is not limited to the set of map nodes” is unclear. Each claim recites “a self-driving material transport vehicle to update an electronic map…while traveling along a vehicle path”, and that the “electronic map” comprises “a set of map nodes”. However, the claims do not define how the “vehicle path” relates to the “set of map nodes”, and thus, the meaning of the term “not limited” in the recitations describing that the “vehicle path is not limited to the set of map nodes” does not make sense. 
Further regarding claim 1, it is unclear whether the “a self-driving material transport vehicle” in lines 4-5 is the “a self-driving material-transport vehicle” in the preamble, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a self-driving material-transport vehicle” to be “the self-driving material transport vehicle”, instead.  		
Further regarding claim 23, it is unclear whether the “a self-driving material transport vehicle” in line 5 is the “a self-driving material-transport vehicle” in the preamble, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting “a self-driving material transport vehicle” to be “the self-driving material transport vehicle”, instead.  		
Claims 5, 8-9, 13, 16, 18, 28, 31-32, 34, 36, 39, 41 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claim(s) 1, 5, 8-9, 13, 16, 18, 23, 28, 31-32, 34, 36, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0005229 A1), hereafter referred to as Lee, in view of Wheeler et al. (US 2018/0188045 A1), hereafter referred to as Wheeler, further in view of Anderson et al. (US 2019/0179307 A1), hereafter referred to as Anderson. 
Regarding claim 1, as far as it is definite, Lee teaches a method of operating a self-driving material transport vehicle (“electronic device 101”, Fig. 1, “the electronic device may include…a robot for home or industry”, para. 0057, “an electronic device for providing map information associated with a space of interest”, para. 0007) to update (“the electronic device my update information associated with a pre-generated node”, para. 0172) an electronic map (“map”, para. 0124, see also “map that connects the nodes…for example,…a spatial map”, para. 0130 and “spatial map”, para. 0290) of a facility (“building”, para. 0124, see also “space of interest 1400”, Fig. 14) while traveling along a vehicle path (“paths 1414, 1424, and 1434 for connecting the plurality of nodes”, para. 0290 and Fig. 14) during execution of a mission (“various service”, para. 0006, see also para. 0057) (“Referring to FIG. 5A, a map of a space of interest (e.g., an indoor space inside the building”, para. 0124, “Referring to FIG. 14, for example, a spatial map for a space of interest 1400 may include first to third sub-maps 1410, 1420, and 1430. Each of the sub-maps 1410, 1420, and 1430 may include a plurality of nodes 1412, 1422, and 1432, and include paths 1414, 1424, and 1434 for connecting the plurality of nodes”, para. 0290, “a device for providing various services based on the generated spatial map”, para. 0006), the method comprising: 
collecting image data (“plurality of images”, para. 0133, see also “at least one image and additional information”, para. 0129) at a current position (“photographing position”, para. 0134) of the self-driving material-transport vehicle, the image data representing one or more features (“for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image”, para. 0129) observable from the current position (“the electronic device may acquire the plurality of images through a camera (e.g., the camera module 291) functionally connected to the electronic device”, para. 0133, “the electronic device may identify a photographing position of the camera or a photographing direction of the camera for the plurality of images”, para. 0134, “In operation 610, the electronic device can determine the distance or displacement direction between the nodes. For example, the electronic device may determine at least one of a distance or displacement direction between a first node and a second node among a plurality of nodes, in which each of the plurality of nodes includes at least one image and additional information (for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image”, para. 0129);
determinizing if the electronic map comprises a map node (“no node”, para. 0137) associated with the current position, wherein the electronic map comprises a set of map nodes (“plurality of nodes 1412, 1422, and 1432”, para. 0290, Fig. 14), each map node being associated with a different location (“position”, para. 0131) in the facility, and each map node comprises stored image data (see “node information”, para. 0290 and “additional information”, para. 0129) associated with a respective location within the facility (“at least one of a plurality of images can be disposed in a space (or position) of the first node or the second node, the space corresponding to at least one photographing position and/or photographing direction”, para. 0131, “In an embodiment of the present disclosure, the electronic device may acquire another image. When there is no node among the plurality of nodes which correspond to said another image, the electronic device may generate a node corresponding to said another image. The electronic device may dispose said another image in the space of the generated node”, para. 0137, “respective nodes 1412, 1422, and 1432 (or node information which is information on respective nodes 1412, 1422, and 1432) may include at least one image and additional information associated with the at least one image”, para. 0290), wherein the vehicle path is not limited to the set of map nodes (see Fig. 14, wherein a vehicle path may not contain a set of map nodes, e.g., the “first path 1414” of the “first sub map 1410” does not contain “sixth to tenth nodes 1422” of the “second sub-map 1420”);
identifying one or more neighboring map nodes (“adjacent node”, para. 0295) within a neighbor threshold of the current position (“FIG. 14 illustrates a 2D spatial map for a space of interest 1400 and is represented when each of the path and node is placed on a plane, however, according to another example, which may be represented by disposing the path and node in a 3D space. Accordingly, since the bounding boxes may be also placed in the 3D space, a reference to determine the adjacent node can be different. For example, although the bounding boxes have similar 2D coordinates (x, y), in a case where the layer of the building in which the relevant nodes are arranged are different, the height (z) are different from each other and the bounding boxes do not overlap physically, thus it cannot be determined as the adjacent nodes”, para. 0295);
comparing the collected image data with the stored image data associated with one or more of (i) the map node associated with the current position, and (ii) at least one neighboring map node, of the one or more neighboring map nodes, to determine a dissimilarity level (“certain condition”, para. 0175) (“in order not to generate an unnecessary node, the electronic device may not generate a new node when information on the new image (for example, photographing position information, photographing area information, and/or the like) does not satisfy a certain condition”, para. 0175, wherein Lee teaches step (i) above); 
determining whether the dissimilarity level exceeds a dissimilarity threshold (“In an embodiment of the present disclosure, the electronic device may not generate a new node, or update an existing node, when comparing the new image and the image of the existing node and the difference between the images is less than the critical value (or the difference between the images is small)”, para. 0176, see also “In operation 2220, the electronic device may determine whether a pre-configured condition is satisfied. The electronic device may perform the operation 2230 when the condition is satisfied”, para. 0356), the dissimilarity threshold being indicative of at least a presence or an absence of at least one non-dynamic object (“information associated with the at least one image may include depth information of an object displayed on the at least one image”, para. 0355, see also “information associated with a node (i.e., node information) may include at least one image corresponding to the position of the space of interest, and additional information associated with the at least one image (or an object displayed on the at least one image”, para. 0177, “the pre-configured condition may include at least one among…when the image of the node includes an identifiable object image (or object area)”, para. 0357) in the collected image data compared to the stored image data, the at least one non-dynamic object representing at least one obstacle that obstructs navigation of the self-driving material-transport vehicle (“a cleaning robot may determine whether a wall or an object is present while moving itself”, para. 0185); and 
in response to determining the dissimilarity level exceeds the dissimilarity threshold, updating the stored image data in association with one or more of (i): the map node associated with the current location and (ii) the at least one neighboring map nodes (“In operation 2230, when it is determined in operation 2220 that the pre-configured condition is satisfied, the electronic device may change the first node information associated with the first node among the plurality of nodes”, para. 0356, wherein Lee teaches step (i) above), based at least on the addition or removal of at least one obstacle indicated by the collected image data at the current position (“the pre-configured condition may include…when the image of the node includes an identifiable object image (or object area)”, para. 0357). 

Regarding claim 23, as far as it is definite, Lee teaches a system for operating a self-driving material transport vehicle (“electronic device 101”, Fig. 1, “the electronic device may include…a robot for home or industry”, para. 0057, “an electronic device for providing map information associated with a space of interest”, para. 0007) to update (“the electronic device my update information associated with a pre-generated node”, para. 0172) an electronic map (“map”, para. 0124, see also “map that connects the nodes…for example,…a spatial map”, para. 0130 and “spatial map”, para. 0290) of a facility (“building”, para. 0124, see also “space of interest 1400”, Fig. 14) while traveling along a vehicle path (“paths 1414, 1424, and 1434 for connecting the plurality of nodes”, para. 0290 and Fig. 14) during execution of a mission (“various service”, para. 0006, see also para. 0057) (“Referring to FIG. 5A, a map of a space of interest (e.g., an indoor space inside the building”, para. 0124, “Referring to FIG. 14, for example, a spatial map for a space of interest 1400 may include first to third sub-maps 1410, 1420, and 1430. Each of the sub-maps 1410, 1420, and 1430 may include a plurality of nodes 1412, 1422, and 1432, and include paths 1414, 1424, and 1434 for connecting the plurality of nodes”, para. 0290, “a device for providing various services based on the generated spatial map”, para. 0006), the system comprising: 
one or more self-driving material-transport vehicles (“electronic device 101”, Fig. 1, “the electronic device may include…a robot for home or industry”, para. 0057) operable to navigate the facility (“building”, see para. 0153 citation below)
(“Referring to FIG. 7, a method for operating the electronic device may include operations 710 to 730”, para. 0152, “In operation 710, “the electronic device may acquire at least one image. The electronic device may acquire at least one image photographed by at least one position within a space of interest (e.g., an indoor space inside the building”, para. 0153), the self-driving material-transport vehicles of the one or more self-driving material-transport vehicles comprising:
a memory (“memory 230”, Fig. 2) to store the electronic map (““map information stored on the map DB 413 of the memory 230”, para. 0116), the electronic map comprising a set of map nodes (“plurality of nodes 1412, 1422, and 1432”, para. 0290, Fig. 14) and each map nodes comprises a stored image data (see “node information”, para. 0290 and “additional information”, para. 0129) associated with a position (“position”, para. 0131) within the facility (“at least one of a plurality of images can be disposed in a space (or position) of the first node or the second node, the space corresponding to at least one photographing position and/or photographing direction”, para. 0131, “respective nodes 1412, 1422, and 1432 (or node information which is information on respective nodes 1412, 1422, and 1432) may include at least one image and additional information associated with the at least one image”, para. 0290, “for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image”, para. 0129), wherein the vehicle path is not limited to the set of map nodes (see Fig. 14, wherein a vehicle path may not contain a set of map nodes, e.g., the “first path 1414” of the “first sub map 1410” does not contain “sixth to tenth nodes 1422” of the “second sub-map 1420”);
one or more sensors (“camera module 291”, Fig. 2 and see also “depth measurement technique”, para. 0177) to collect image data (“plurality of images”, para. 0133, see also “at least one image and additional information”, para. 0129) at a current position (“photographing position”, para. 0134) of the at least one self-driving material-transport vehicle, the image data representing one or more features (“for example, 3D information including at least one among a photographing position, image direction of the node, depth/degree of depth of the image) associated with at least a portion of the at least one image”, para. 0129) observable from the current position (“the electronic device may acquire the plurality of images through a camera (e.g., the camera module 291) functionally connected to the electronic device”, para. 0133, “the electronic device may identify a photographing position of the camera or a photographing direction of the camera for the plurality of images”, para. 0134, “information associated with the at least one image may include depth information of an object displayed on the at least one image”, para. 0355, see also “information associated with a node (i.e., node information) may include at least one image corresponding to the position of the space of interest, and additional information associated with the at least one image (or an object displayed on the at least one image”, para. 0177);
a processor (“processor 120”, Fig. 1) operable to: 
determine if the electronic map comprises a map node (“no node”, para. 0137) associated with the current position (“In an embodiment of the present disclosure, the electronic device may acquire another image. When there is no node among the plurality of nodes which correspond to said another image, the electronic device may generate a node corresponding to said another image. The electronic device may dispose said another image in the space of the generated node”, para. 0137); 
identifying one or more neighboring map nodes (“adjacent node”, para. 0295) within a neighbor threshold of the current position (“FIG. 14 illustrates a 2D spatial map for a space of interest 1400 and is represented when each of the path and node is placed on a plane, however, according to another example, which may be represented by disposing the path and node in a 3D space. Accordingly, since the bounding boxes may be also placed in the 3D space, a reference to determine the adjacent node can be different. For example, although the bounding boxes have similar 2D coordinates (x, y), in a case where the layer of the building in which the relevant nodes are arranged are different, the height (z) are different from each other and the bounding boxes do not overlap physically, thus it cannot be determined as the adjacent nodes”, para. 0295);
compare the collected image data with the stored image data associated with one or more of (i) the map node associated with the current position, and (ii) at least one neighboring map node, of the one or more neighboring maps nodes, to determine a dissimilarity level (“certain condition”, para. 0175) (“in order not to generate an unnecessary node, the electronic device may not generate a new node when information on the new image (for example, photographing position information, photographing area information, and/or the like) does not satisfy a certain condition”, para. 0175, wherein Lee teaches step (i) above); 
determining whether the dissimilarity level exceeds a dissimilarity threshold (“In an embodiment of the present disclosure, the electronic device may not generate a new node, or update an existing node, when comparing the new image and the image of the existing node and the difference between the images is less than the critical value (or the difference between the images is small)”, para. 0176, see also “In operation 2220, the electronic device may determine whether a pre-configured condition is satisfied. The electronic device may perform the operation 2230 when the condition is satisfied”, para. 0356), wherein the dissimilarity level exceeds the dissimilarity threshold if the collected image data indicates the addition or removal of at least one obstacle (“information associated with the at least one image may include depth information of an object displayed on the at least one image”, para. 0355, see also “information associated with a node (i.e., node information) may include at least one image corresponding to the position of the space of interest, and additional information associated with the at least one image (or an object displayed on the at least one image”, para. 0177, “the pre-configured condition may include at least one among…when the image of the node includes an identifiable object image (or object area)”, para. 0357), and wherein the at least one obstacle is at least one non-dynamic object that obstructs navigation of the self-driving material-transport vehicle (“a cleaning robot may determine whether a wall or an object is present while moving itself”, para. 0185); and 
in response to determining the dissimilarity level exceeds the dissimilarity threshold, updating the stored image data in association with one or more of (i): the map node associated with the current location and (ii) the at least one neighboring map nodes (“In operation 2230, when it is determined in operation 2220 that the pre-configured condition is satisfied, the electronic device may change the first node information associated with the first node among the plurality of nodes”, para. 0356, wherein Lee teaches step (i) above), based at least on the addition or removal of at least one obstacle indicated by the collected image data at the current position (“the pre-configured condition may include…when the image of the node includes an identifiable object image (or object area)”, para. 0357). 

Regarding claims 1 and 23, as far as they are definite, (for brevity, the combinations of the prior art below is applied to both claims 1 and 23 as the limitations not explicitly taught by Lee as discussed below are identical in claim 1 and 23), Lee further teaches filtering the collected image data: “In an embodiment of the present disclosure, the electronic device may delete, edit, or modify the node selected by the user. For example, the electronic device may display the nodes on the display 2406, and then may edit (add/remove/modify) the nodes in response to the user input. For example, the electronic device may display at least one image that configures the selected node on the display 2406, and then may edit (add/remove/modify) the images in response to the user input”, para. 0419, but does not explicitly teach detecting at least one dynamic object within the collected image data and filtering the collected image data to remove the at least one dynamic object.
However, Wheeler teaches high definition map updates based on sensor data collected by autonomous vehicles, comprising:
detecting at least one dynamic object within collected image data and filtering the collected image data to remove the at least one dynamic object (“In some embodiments, the vehicle 150 detects objects (e.g., obstacles) from the sensor data (e.g., the image data, the LIDAR scanner data), classifies detected objects as moving objects, and removes moving objects while creating the 3D representation of the surroundings. As such, the 3D representation of the surroundings include no moving objects. In various embodiments, the vehicle 150 detects the objects in a predetermined region surrounding the current location…For each detected object, the vehicle 150 classifies whether the object is a moving object or a still object. A moving object (e.g., a car, a bicycle, a pedestrian) is either moving or is likely to move…The vehicle 150 removes the moving objects from the images. That is, the vehicle 150 classifies call objects into a moving object group or a still object group. The moving object group includes moving objects and the still object group includes still objects. The vehicle 150 removes the objects included in the moving object group. The vehicle 150 such as the perception module 210 or the prediction module 215 detects and classifies objects from the sensor data”, para. 0114).
Both Lee and Wheeler teach self-driving vehicles configured to collect image data. Since Lee teaches it is desirable for a user to modify a node by modifying the images associated with that node (para. 0419), and Wheeler teaches removing detected moving objects from collected sensor data (para. 0114), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Lee with the teachings of Wheeler by modifying the images of Lee with the method as taught by Wheeler (para. 0114). The motivation for doing so would be so that the “representation of the surroundings [of the vehicle] include[s] no moving objects”, as taught by Wheeler (para. 0114).
Further Lee teaches identifying one or more neighboring map nodes within a neighbor threshold of the current position (para. 0295), but Lee in view of Wheeler do not explicitly teach where this occurs in response to determining that the electronic map does not include a map node associated with the current position.
The invention of Lee is directed to providing map information associated with a space of interest. Lee does not heavily elaborate in details of the electronic device traveling through the space of interest using the map, i.e., the invention is related to the creation of the map, not the utilization of the map. 
However, Anderson teaches an autoscrubber with a steering system which operates in an autonomous operation mode, comprising:
in response to determining an electronic map (“paths 300”, Fig. 5) does not include a map node (“node 302”, Fig. 5) associated with a current position (“relative to the autoscrubber 101”, para. 0080), identifying one or more neighboring map nodes within the neighbor threshold to the current position (as the “autoscrubber 101” travels along the “path 300”, it continuously searches for the “next node 302” along the “path 300”) (“FIG. 5 also depicts visual cues 314 in the environment (represented as stars in FIG. 5) and structures 316 in the environment (represented as triangles in FIG. 5)...In terms of processing or otherwise dealing with the data received from the various sensors, LNS 202 may parse this data into a series of discrete nodes 302 along path 300. Path 300 may be broken down in terms of segments 304 between nodes 302. Each segment 304 has a start node 302 and end node 302, with the end node 302 of one segment 304 being the start node 302 of the next segment 304”, para. 0079, “For each node 302, LNS 202 records sensor data which may include…the identity of visual features 314 observed by camera(s) 119, where the visual features 314 are located in the field of view of camera(s) 119 and/or relative to the autoscrubber 101”, para. 0080, “in some embodiments, automatically determine its position along the selected path 300 by searching through its node data, or receive an input from the operator (through a suitable user interface such as a map), the starting position of the autoscrubber 101 along the path 300.”, para. 0081).
All the components are known in Lee in view of Wheeler and in Anderson. Both Lee in view of Wheeler and Anderson teach self-driving vehicles configured to collect image data (see “cameras 119”, Fig. 1A, and “LNS 202 is a localization and navigation system 202 which…may locate autoscrubber 101 in an environment and may control the movement of (i.e. navigate) autoscrubber 101 when autoscrubber 101 is in an autonomous operational mode”, para. 0076, Anderson). Lee in view of Wheeler teach providing a “map of a space of interest” (para. 0125, Fig. 5, Lee) for an “electronic device 101” (Fig. 1, Lee) to travel and Anderson teaches a self-driving “autoscrubber 101” configured to travel along a “path 300” (Fig. 5) of a “map” (para. 0081) in an “environment” (para. 0076). Further, both Lee in view of Wheeler and Anderson teach self-driving transport vehicles configured for a similar purpose (“vacuum cleaner”, para. 0056 and “robot cleaner”, para. 0241 of Lee and “Autoscrubber 101 comprises a chassis 700 which supports a cleaning system 701 used for cleaning floors”, para. 0025 of Anderson). Further, Lee supports the statement of Anderson, “Many existing techniques for generating two-dimensional grid maps (such as iterative closest point, pose graph SLAM (Simultaneous Localization And Mapping) and/or the like) using information from laser scans (or other range sensors) 121 are well known by those skilled in the art” (para. 0080, Anderson), wherein Lee states, “Technologies, such as simultaneous localization and mapping (SLAM), parallel tracking and mapping (PTAM), parallel tracking and multiple mapping (PTAMM) can be utilized to compare the images.” (para. 0176). Thus, it would have been obvious to one of ordinary skill in the art to operate the “electronic device 101” to travel using the “map of a space of interest” of Lee, as taught by Anderson. The motivation for doing so would be to implement the created map of Lee in view of Wheeler for use by the robot, as suggested by Anderson (para. 0080).  

Regarding claims 5 and 28, as far as they are definite, Lee further teaches wherein comparing the collected image data with the stored image data comprises (“the electronic device may not generate a new node when information on the new image…does not satisfy a certain condition…a condition in which the photographing area of a new image does not overlap with the image photographing area of the pre-generated node, or a condition in which the photographing area of new image and the photographing area of the pre-generated node are overlapped in less than a critical ratio)”, para. 0172), 
determining an “overlap” (para. 0172) number of mismatched points between the collected image data and the stored image data; and 
determining the dissimilarity level based on the overlap number of mismatched points and a total number of points, but does not explicitly teach: 
determining a number of mismatched points between the collected image data and the stored image data; and 
determining the dissimilarity level based on the number of mismatched points and a total number of points. 
However, this method of comparing images was well-known before the effective filing date. Lee teaches in another aspect of their invention, “Referring to FIG. 15, for example, the electronic device may identify a common part 1530 of a third image 1512 of the third node 1412 and an eighth image 1522 of the eighth node 1422, through a matching (or mapping) of feature points 1532 (for example, an edge, a corner, an image pattern, an outline). The electronic device may determine the common part 1530 taking into account the deformation that occurs according to conditions, such as a photographing angle, a distance, and/or the like, of the camera. For example, the electronic device may determine the photographed areas as a common part when the similarity by the feature points 1532 among the photographed areas is not less than a certain coincidence (for example, 80%) (para. 0299). Thus, it would have bee obvious to one of ordinary skill in the art before the effective filing date to combine this teaching of Lee with the invention of Lee in view of Wheeler in view of Anderson such that the comparing comprises the use of “feature points” (para. 0299), as taught by Lee to achieve the predictable result of comparing the images using their extracted feature points. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claims 8 and 31, as far as they are definite, Lee further teaches replacing the stored image data of the map node with the collected image data (these limitations are taught in the rejections to claims 1 and 23, wherein the “the electronic device my update information associated with a pre-generated node based on information on a new image”, para. 0172).

Regarding claims 9 and 32, as far as they are definite, Lee further teaches adding a new map node (“new node”, see para. 0225 citation below) to the electronic map for the current position and storing at the new map node the collected image data (“In an embodiment of the present disclosure, the electronic device may create a new node when the difference between the previous node and the current photographing position is equal to or greater than a preset critical distance”, para. 0225).

Regarding claim 34, as far as it is definite, Lee further teaches wherein the processor operates to: 
determine the electronic map includes one or more excessive neighboring map nodes (“two adjacent nodes of the two different paths are to be combined”, para. 0269) relative to the new map node, the excessive neighbor distance defining a minimum distance between two map nodes of the electronic map (“the electronic device may determine that two different paths and/or two adjacent nodes of the two different paths are to be combined, when the distance between the two adjacent nodes is within a pre-configured critical distance”, para. 0269, Fig. 13); and
in response to determining the electronic map includes the one or more excessive neighboring map nodes, removing the one or more excessive neighboring map nodes from the electronic map (“the electronic device may generate one node to replace two adjacent nodes, or may integrate one node of the two adjacent nodes into the remaining node”, para. 0272, Fig. 13). 

Regarding claims 13 and 36, as far as they are definite, Lee further teaches 
comparing collected image data with the stored image data of the neighboring map node to determine the dissimilarity level for the neighboring map node (“the electronic device may determine that two different paths and/or two nodes of the two different paths are to be combined, when the images of the two nodes include images for the same object. For example, the electronic device may analyze the feature points of the images of the two nodes, and determine combining (or synthesizing) images in which the feature points are matched (mapped) with each other”, para. 0270, Fig. 12);
in response to determining the dissimilarity level exceeds a node removal threshold, removing a neighboring map node from the electronic map (the electronic device may generate one node to replace two adjacent nodes, or may integrate one node of the two adjacent nodes into the remaining node”, para. 0272, Fig. 12).

Regarding claims 16 and 39, as far as they are definite, Lee further teaches wherein the neighbor threshold comprises a maximum distance between a position of two map nodes (“the size and shape of the bounding boxes may be determined by using at least one among a position of an object, a range of the image photographed at the node, depth information, and a distance from the node. For example, the bounding box can be configured by limiting the range of the nodes and paths to a certain distance or height”, para. 0295).

Regarding claim 18 and 41, as far as they are definite, Lee further teaches wherein the dissimilarity threshold comprises a minimum mismatch between the collected image data and the stored image data (“a condition in which the photographing area of new image and the photographing area of the pre-generated node are overlapped in less than a critical ratio”, para. 0175)  to indicate the electronic map is outdated (regarding the limitation “to indicate the electronic map is outdated”, this is merely a recitation of intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)). 
Response to Arguments
Applicant's arguments filed 6/24/2022 in regards to the prior art rejections to the pending claims have been fully considered but they are not persuasive.
Applicant asserts, page 15-16, that Anderson does not teach the limitations of the independent claims, “updating the stored image data…”. 
However, as stated in the non-final rejection mailed 1/28/2022 and in the 35 USC 103 section of this Office action, Lee is relied upon to teach the updating step of the independent claims. 

Applicant further asserts, page 16, that Anderson does not teach the amended limitations of the independent claims, “wherein the vehicle path is not limited to the set of map nodes”. 
However, as stated in the 35 USC 103 section of this Office action, Lee is relied upon to teach this wherein clause of the independent claims, as far as it is definite given the rejection to this limitation under 35 USC 112(b) of this Office action. 

Applicant further asserts, page 16, that Anderson is not concerned with solving the same problem as Applicant and thus there is no motivation to combine the references.
The examiner disagrees with this assertion. In response to applicant's argument that Anderson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Anderson teaches self-driving vehicles configured to collect image data (see “cameras 119”, Fig. 1A, and “LNS 202 is a localization and navigation system 202 which…may locate autoscrubber 101 in an environment and may control the movement of (i.e. navigate) autoscrubber 101 when autoscrubber 101 is in an autonomous operational mode”, para. 0076, Anderson). The court has found "the similarities and differences in structure and function of the inventions to carry far greater weight." In re Ellis, 476 F.2d 1370, 1372, 177 USPQ 526, 527 (CCPA 1973) (The structural similarities and functional overlap between the structural gratings shown by one reference and the shoe scrapers of the type shown by another reference were readily apparent, and therefore the arts to which the reference patents belonged were reasonably pertinent to the art with which appellant’s invention dealt (pedestrian floor gratings).). Further, "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
As stated in the non-final rejection mailed 1/28/2022 and in the 35 USC 103 section of this Office action, Anderson is relied upon teach that it was known in the art for a self-driving vehicle to identify neighboring nodes (i.e., nodes within the vehicle’s current position) after determining that no node exists within an electronic map at the vehicle’s current position. Anderson describes this occurring between nodes along “segments” (Fig. 5, para. 0079). This concept is further described in Fig. 9A-9B of Anderson (“The localization procedure with respect to the individual nodes 302 in the selected path that takes place in state I of the FIG. 3B repeat mode may involve deciding when LNS 202 should start tracking observations against the next node 302 in the selected path 300—i.e. when LNS 202 should decide to make the next node 302 in the selected path 300 its “current node” 302. FIGS. 9A and 9B schematically illustrate one technique which may be used by LNS 202 for deciding when to start tracking the reference observations from the next node 302 in a selected path 300 (i.e. when to update the current node 302) according to a particular embodiment. In particular, FIGS. 9A and 9B show autoscrubber 101, a vector 270 oriented along the selected path 300 between the current node Ni and the next node N.sub.i+1 on the selected path 300, a vector 272 between autoscrubber 101 and the current node Ni and a vector 274 which represents a projection of the vector 272”, para. 0089). 
Conclusion	









Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	










Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665